EXHIBIT 99 CONTACT: Thor Erickson – Investor Relations(770) 989-3110 Laura Brightwell – Media Relations (770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. REPORTS SECOND-QUARTER 2010 RESULTS · Second quarter earnings per diluted common share total 69 cents, or 79 cents excluding the impact of transaction and restructuring costs and other items affecting comparability. · Solid revenue and profit growth in Europe and improved North American operating results drove strong second-quarter 2010 results. · Based on strong first half results and positive operating trends, CCE raises comparable, full-year EPS to a range of $1.73 to $1.77 including a negative currency impact of approximately 6 cents at current levels. · Planned transaction with The Coca-Cola Company to sell North American assets and expand in Europe remains on track to close in the fourth quarter. ATLANTA, July 28, 2010 – Coca-Cola Enterprises (NYSE: CCE) today reported second-quarter 2010 net income of $356 million, or 69 cents per diluted common share.Excluding items affecting comparability, second-quarter 2010 net income was $405 million or 79 cents per diluted share.The following table reconciles reported and comparable earnings per common share: Page 2 of 16 Second Quarter First Six Months Reported (GAAP) $ Net Mark-to-Market Commodity Hedges - - Restructuring Charges Transaction Related Costs - - Legal Settlements - - - Debt Extinguishment Cost - - - Net Tax Items - - ) Comparable Diluted Earnings per Common Share (a) $ (a) This non-GAAP financial information is provided to allow investors to more clearly evaluate operating performance and business trends.Management uses this information to review results excluding items that are not necessarily indicative of ongoing results.The items listed are based on defined terms and thresholds and represent all material items management considered for year-over-year comparability. Key second quarter operating factors include solid European volume growth and in North America, modest volume growth, improved pricing trends, and lower cost of goods per case. In addition, efficiency and effectiveness initiatives contributed benefits in all territories. In the quarter, total revenues declined ½ percent and comparable operating income increased 18 percent.Excluding a negative currency impact, total revenue increased 1 percent and comparable operating income increased 21 percent. Comparable second quarter EPS results include a negative currency impact of approximately 3 cents. Pages 8 through 16 of this release provide a reconciliation of reported and comparable operating results. “These results reflect strong day to day execution of key strategies and operating initiatives and our commitment to deliver against our full year objectives,” said John F. Brock, chairman and chief executive officer.“As we work to complete our transaction with The Coca-Cola Company and meet the challenges of weak macroeconomic conditions, we continue to focus on driving value for our customers, our consumers, and our shareowners. “The success of these efforts has enabled us to increase our expectations for the year, with comparable earnings per share growth now in a range of $1.73 to $1.77 after Page 3 of 16 including a negative currency impact of approximately 6cents per share,” Mr. Brock said.“In addition, the transaction with The Coca-Cola Company remains on track to close during the fourth quarter.” European Results Second quarter European revenue grew 5 percent and comparable operating income increased 13 percent both on a currency neutral basis.Including the impact of currency, second quarter European revenue declined 2½ percent and comparable operating income increased 5½ percent.Volume increased 5½ percent, with 3½ percent growth in Coca-Cola trademark brands, including 14 percent growth for Coca-Cola Zero. Still beverages grew more than 15 percent, driven primarily by expanded distribution of Capri Sun and the addition of Ocean Spray. Currency neutral net pricing per case increased modestly, and cost of sales per case decreased ½ percent. “Europe achieved solid second quarter results through continued growth of our core Coca-Cola trademark brands, still portfolio expansion, solid execution of marketplace strategies and World Cup promotions, and the benefits of ongoing operating initiatives,” Mr. Brock said. “Many challenges remain, but we believe Europe represents an outstanding platform for long-term, profitable growth.” North American Results North American results reflect the benefits of volume growth, modest sequential pricing improvement through price/package architecture initiatives, lower cost of sales, and operating expense control.Revenue increased ½ percent and comparable operating income grew 21 percent.Excluding the impact of currency, revenue declined ½ percent and comparable operating income increased 19 percent. Second quarter volume grew ½ Page 4 of 16 percent through a combination of customer-driven promotional activity and ongoing marketplace initiatives.Core Coca-Cola red, black, and silver brands grew volume 1½ percent, including growth of 12 percent for Coca-Cola Zero. Additionally, second quarter results benefitted from a 2½ percent increase in single-serve beverage volume. Pricing per case declined modestly and cost of sales per case was down 3 percent. “Strong North American operating income growth represents a combination of pricing diligence amid a dynamic and competitive marketplace environment, the benefits of our operating and effectiveness initiatives, and lower cost of goods,” said Mr. Brock. “Going forward, we remain committed to our North American marketplace strategies that are built around our price/package architecture initiatives, and believe North America continues to offer solid long term growth opportunities.” Full-Year 2010 Outlook Management now expects full-year comparable 2010 earnings per diluted common share in a range of $1.73 to $1.77.This range includes an expected negative currency impact of approximately 6 cents per share and excludes nonrecurring items. Operating income is expected to increase in a 10 to 12 percent range, with mid single-digit growth in North America and high single-digit growth in Europe. Corporate operating expenses are expected to be below prior year. The company expects revenue to increase at a low single-digit rate, with mid single-digit growth in Europe and flat to low single-digit decline in North America. This guidance excludes items affecting comparability and is currency-neutral. Page 5 of 16 The company now expects strong free cash flow of approximately $900 million and capital expenditures of approximately $1 billion. Interest expense is expected to decline.The effective tax rate for 2010 is expected to be approximately 26 percent. This guidance reflects the structure of CCE prior to the completion of the pending transaction with The Coca-Cola Company. TRANSACTION WITH THE COCA-COLA COMPANY The previously announced transaction with The Coca-Cola Company is on track to close in the fourth quarter of 2010.As disclosed, The Coca-Cola Company will acquire our North American business. At the same time, CCE’s European operations will be split-off and will acquire The Coca-Cola Company’s bottling operations in Norway and Sweden. The transaction has moved forward in several key areas. We received positive notification from the European Commission in May and have recently executed an amendment to CCE’s credit facility that will support the separation of the North American and European businesses. Key remaining steps include completing the Securities and Exchange Commission’s review of the registration statement for the transaction, a ruling by the Internal Revenue Service, and antitrust approvals in the United States and Canada.In addition, shareowner approval is required and we will announce a meeting of shareowners for this purpose at a later date. After completing the transaction, CCE expects to repurchase approximately $1 billion of its shares within the following 18 months, and pay an expected annual dividend of $0.50 per share, all subject to the approval by CCE's Board of Directors. These plans may be adjusted depending on economic, operating, or other factors. Page 6 of 16 At close, new CCE anticipates having approximately 350 million fully diluted shares outstanding and net debt of approximately $2 to $2.5 billion.We expect to have financing in place by the end of the third quarter.We will provide a more detailed update on the outlook for new CCE later this year. CONFERENCE CALL CCE will host a conference call with investors and analysts today at 10 a.m. ET.The call can be accessed through our website at www.cokecce.com. Coca-Cola Enterprises Inc. is the world's largest marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment. CCE sells approximately 80 percent of The Coca-Cola Company's bottle and can volume in North America and is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, and the Netherlands.For more information about our company, please visit our website atwww.cokecce.com. # # # Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission, including our most recent annual report on Form 10-K and subsequent SEC filings. Important Additional Transaction Information and Where to Find It This communication may be deemed to be solicitation material in respect of the proposed transaction. In connection with the proposed transaction and required shareowner approval, Coca-Cola Page 7 of 16 Enterprises Inc. (“Company”) will file relevant materials with the Securities and Exchange Commission (the “SEC”), including a proxy statement/prospectus contained in a Form S-4 registration statement, which will be mailed to the shareowners of the Company. Shareowners of the Company are urged to read all relevant documents filed with the SEC, including the proxy statement/prospectus when it becomes available, because they will contain important information about the proposed transaction. Shareowners may obtain a free copy of the proxy statement/prospectus, when it becomes available, and other documents filed by the Company at the SEC’s website at www.sec.gov.Copies of the documents filed with the SEC by the Company will be available free of charge on the Company’s website at www.cokecce.com under the tab “Investor Relations” or by contacting the Investor Relations Department of Coca-Cola Enterprises at 770-989-3246. Participants in the Solicitation Coca-Cola Enterprises (“Company”) and its directors, executive officers and certain other members of its management and employees may be deemed to be participants in the solicitation of proxies from its shareowners in connection with the proposed transaction.Information regarding the interests of such directors and executive officers was included in the Company’s Proxy Statement for its 2010 Annual Meeting of Shareowners filed with the SEC March 5, 2010 and a Form 10-K filed on February 12, 2010 and information concerning the participants in the solicitation will be included in the proxy statement/prospectus relating to the proposed transaction when it becomes available.Each of these documents is, or will be, available free of charge at the SEC’s website at www.sec.gov and from the Company on its website or by contacting the Investor Relations Department at the telephone number above. Page 8 of 16 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) Second Quarter 2010(a) 2009(b) Change Net Operating Revenues $ $ )% Cost of Sales )% Gross Profit % Selling, Delivery, and Administrative Expenses )% Operating Income Interest Expense, Net Other Nonoperating Income, Net 1 4 Income Before Income Taxes Income Tax Expense 95 Net Income $ $ Basic Earnings Per Common Share(c) $ $ Diluted Earnings Per Common Share(c) $ $ Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding (a)Second-quarter 2010 net income includes net unfavorable items totaling $49 million, or $0.10 cents per diluted common share. See page 12 of this earnings release for a list of these items. (b)Second-quarter 2009 net income includes net unfavorable items totaling $15 million, or $0.03 cents per diluted common share. See page 12 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 9 of 16 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) First Six Months 2010(a) 2009(b) Change Net Operating Revenues $ $ )% Cost of Sales )% Gross Profit % Selling, Delivery, and Administrative Expenses )% Operating Income Interest Expense, Net Other Nonoperating Income, Net 4 5 Income Before Income Taxes Income Tax Expense Net Income $ $ Basic Earnings Per Common Share(c) $ $ Diluted Earnings Per Common Share(c) $ $ Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding (a)First six months of 2010 net income includes net unfavorable items totaling $81 million, or $0.16 cents per diluted common share. See page 13 of this earnings release for a list of these items. (b)First six months of 2009 net income includes net unfavorable items totaling $51 million, or $0.10 cents per diluted common share. See page 13 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 10 of 16 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; In Millions) July 2, December 31, ASSETS Current: Cash and cash equivalents $ $ Trade accounts receivable, net Amounts receivable from The Coca-Cola Company Inventories Current deferred income tax assets Prepaid expenses and other current assets Total Current Assets Property, plant, and equipment, net Goodwill Franchise license intangible assets, net Other noncurrent assets, net Total Assets $ $ LIABILITIES AND EQUITY Current: Accounts payable and accrued expenses $ $ Amounts payable to The Coca-Cola Company Deferred cash receipts from The Coca-Cola Company 33 51 Current portion of debt Total Current Liabilities Debt, less current portion Other long-term obligations Noncurrent deferred income tax liabilities Total Liabilities Coca-Cola Enterprises Shareowners' Equity Noncontrolling Interest 16 23 Total Liabilities and Equity $ $ Page 11 of 16 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; In Millions) Six Months Ended July 2, July 3, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash derived from operating activities: Depreciation and amortization Share-based compensation expense 44 41 Deferred funding income from The Coca-Cola Company, net of cash received ) ) Deferred income tax expense 27 29 Pension and other postretirement expense greater (less) than contributions 15 ) Net changes in assets and liabilities ) ) Net cash derived from operating activities Cash Flows From Investing Activities Capital asset investments ) ) Capital asset disposals 29 4 Acquisition of distribution rights - ) Sale of marketable equity securities 20 - Other investing activities - 3 Net cash used in investing activities ) ) Cash Flows From Financing Activities Change in commercial paper, net ) ) Issuances of debt 1 Payments on debt ) ) Dividend payments on common stock ) ) Exercise of employee share options 3 Excess tax benefits on share-based payments 19 - Net cash derived from (used in) financing activities 92 ) Net effect of exchange rate changes on cash and cash equivalents ) 6 Net Change In Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Page 12 of 16 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In Millions, Except Per Share Data which is calculated prior to rounding) Second-Quarter 2010 Reported (GAAP) Items Impacting Comparability Comparable (non-GAAP) Reconciliation of Income(a) Net Mark-to- Market Commodity Hedges(b) Restructuring Charges Transaction Related Costs(c) Net Operating Revenues $ $
